EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Shurtz on July 6, 2022.
The application has been amended as follows: 
Claims 26 and 27 have been canceled.
25. (Currently Amended) A syringe drive sub-system for operating a syringe drive for a diagnostic assay system, comprising: 
a chassis of a diagnostic assay system; 
a brushless DC (BLDC) motor coupled to the chassis of a diagnostic assay system; 
a back drivable lead screw operable by the BLDC motor; 
a plunger rod operable by the lead screw to engage a removable assay cartridge, wherein the BLDC motor is configured to operate the lead screw based on monitoring current draw of the BLDC motor, the current being associated with pressure changes within the removable assay cartridge; and
wherein the lead screw is not associated with any position sensors and the BLDC motor does not include any encoder hardware.
35. (currently amended) A method for operating a syringe drive for a diagnostic assay system, the method comprising: 
receiving a command to power a brushless DC (BLDC) motor, the BLDC motor operable to turn a back drivable lead screw, a plunger rod being coupled to and moveable by the lead screw; 
applying power to the BLDC motor to move the plunger rod to engage a plunger tip within a syringe passage of a removable assay cartridge; 
monitoring movement of the plunger rod within the syringe passage by monitoring at least one current associated with operation of the BLDC motor; 
detecting a change in the current of the BLDC motor; [[and]]Page 6 of 16Appl. No. 16/738,944Attorney Docket No.: 085430-1073523-011620US Amdt. dated April 6, 2022 Response to Office Action of September 24, 2021
altering operation of the BLDC motor to effect change in the movement of the plunger rod within the removable assay cartridge based detecting the change in the current of the BLDC motor; and
wherein the lead screw is not associated with any position sensors and the BLDC motor does not include any encoder hardware.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as set forth in claims 25 and 35.  In particular, the prior art does not teach or fairly suggest a syringe drive comprising a brushless DC (BLDC) motor coupled to the chassis of a diagnostic assay system; a back drivable lead screw operable by the BLDC motor; a plunger rod operable by the lead screw to engage a removable assay cartridge, wherein the BLDC motor is configured to operate the lead screw based on monitoring current draw of the BLDC motor, the current being associated with pressure changes within the removable assay cartridge; and wherein the lead screw is not associated with any position sensors and the BLDC motor does not include any encoder hardware, which are desirable for the reasons set forth in applicant’s response filed April 06, 2022 beginning on page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798